         Case 1:19-cv-00035-RDM Document 4 Filed 01/28/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


  Hye Kung Moon and Brainer Consultancy Inc.,
                     Plaintiff,
                     v.
                                                    Civil Action No. 19-0035 (RDM)
  Angela Kerwin, Consul General at the U.S.
  Embassy in Seoul, et al.
                   Defendants.


                                  NOTICE OF APPEARANCE
       The Clerk of the Court will please enter the appearance of Assistant United States
Attorney Scott Leeson Sroka as counsel of record for Defendants in the above-captioned.
January 28, 2019


                                            Respectfully submitted,


                                             __/s/________________________
                                            SCOTT LEESON SROKA
                                            Member of New York Bar
                                            Assistant United States Attorney
                                            555 4th Street, N.W.
                                            Washington, D.C. 20530
                                            (202) 252-7113
                                            Scott.Sroka@usdoj.gov
          Case 1:19-cv-00035-RDM Document 4 Filed 01/28/19 Page 2 of 2



                                CERTIFICATE OF SERVICE


       I hereby certify that on January 28, 2019, I served the foregoing Notice of Appearance
upon the Plaintiff by the court’s Electronic Court Filing system. (ECF)


                                             __/s/_____________________________
                                             SCOTT LEESON SROKA
                                             Member of New York Bar
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             (202) 252-7113
                                             Scott.Sroka@usdoj.gov
